 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID NATHANIEL ROBERTS,                           Case No. 1:18-cv-01237-SAB (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         TO DISMISS CIVIL CASE FILING FEE
13            v.
                                                         (ECF No. 29)
14    SGT. HUCKLEBERRY, et al.,
15                       Defendants.
16

17          Plaintiff David Nathaniel Roberts is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion to dismiss the civil case filing fee, filed on

20   March 14, 2019. (ECF No. 29). In his motion, Plaintiff contends that he should not paying the

21   filing fee on this case anymore because this case was only in “action” from September 12, 2018

22   through October 5, 2018 and because he does not receive enough money as it is.

23          Initially, the Court notes that Plaintiff appears to be confusing the instant action for a

24   different case. While it is true that the instant action was transferred into this Court from the

25   Southern District of California on September 12, 2018, this case did not end on October 5, 2018.

26   In fact, on November 19, 2018, Plaintiff filed a fourth amended complaint in this case and the

27   Court will screen the fourth amended complaint in due course.

28          Further, an obligation to pay the $350.00 filing fee arises whenever a civil action is
                                                        1
 1   initiated. 28 U.S.C. §§ 1914(a) & 1915(b)(1). Therefore, since Plaintiff filed the instant civil

 2   action, Plaintiff has an obligation to pay the $350.00 filing fee, through payments of 20% of his

 3   monthly income “each time the amount in [Plaintiff’s inmate trust] account exceeds $10 until the

 4   filing fee [is entirely] paid.” 28 U.S.C. § 1915(b)(2). While Plaintiff asserts that the prison

 5   should not still be deducting the monthly payments from his inmate trust account to pay the filing

 6   fee in this case, Plaintiff has failed to provide the Court with any evidence demonstrating that he

 7   has paid the full amount of the $350.00 filing fee for the instant action.

 8            Accordingly, Plaintiff’s motion to dismiss the civil case filing fee, (ECF No. 29), is

 9   HEREBY DENIED.

10
     IT IS SO ORDERED.
11

12   Dated:     March 18, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
